DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 16NOV2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every specification, drawings objections previously set forth in the Non-Final Office Action mailed 20JUL2021. Applicant's arguments filed 16NOV2021 have been fully considered.
Election/Restrictions
Claim 28 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 17MAY2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Hasselbeck (42641) on 10DEC2021.
The application has been amended as follows: 
1-2.	(Previously canceled).
3.	(Currently Amended) The fuel filter according to claim 28, wherein the 
fuel is diesel fuel.
4.	(Previously Presented) The fuel filter according to claim 28, wherein an organic component of the organoclay comprises alkyl groups.
5.	(Original) The fuel filter according to claim 4, wherein the alkyl groups include methyl groups.
6.	(Currently Amended) The fuel filter according to claim [[1]] 28, wherein the organoclay comprises 
7.	(Original) The fuel filter according to claim 6, wherein the layered silicate belongs to the smectite-montmorillonite group and is modified chemically such that at least one intermediate layer of the layered silicate comprises at least one organic cation.

9.	(Original) The fuel filter according to claim 8, wherein the one or more inert materials are selected from the group consisting of a glass, a ceramic, and sand.
10.	(Original) The fuel filter according to claim 8, wherein the one or more active materials are selected from the group consisting of a zeolite and active carbon.
11.	(Original) The fuel filter according to claim 8, wherein the at least one additional material is uniformly embedded in the organoclay and/or connected to the organoclay.
12.	(Previously Presented) The fuel filter according to claim 28, wherein the organoclay is characterized by FTIR spectra comprising characteristic hydrocarbon bands in a region of 1,300 cm-1 to 1,600 cm-1 and/or in a region of 2,700 cm-1 to 3,100 cm-1.
13-17.	(Previously Canceled).
18.	(Currently Amended) The fuel filter according to claim 28, wherein a flow direction of the separated mixture through the cleaning cartridge is opposite to the direction of gravity.
19.	(Previously Canceled).
20.	(Canceled).
21.	(Rejoined, Currently Amended)	A method of separating a water fraction, contaminated with fuel and existing at least partially as a fuel-water emulsion, in a fuel or absorb the fuel.
22.	(Rejoined, original)	The method according to claim 21, wherein the fuel filter is arranged at a vehicle or at an internal combustion engine.
23.	(Rejoined, original) The method according to claim 21, wherein at least a portion of the fuel in the fuel-water emulsion has a drop size smaller than 50 Φm.
24.	(Rejoined, original) The method according to claim 23, wherein the drop size is smaller than 10 Φm.
25.	(Rejoined, original) The method according to claim 21, comprising reducing by at least 98% a fuel content in the water fraction that comprises a fuel concentration of the fuel of 200 ppm to 2,500 ppm.
26.	(Rejoined, Previously Presented) A method for removing hydrocarbons or hydrocarbon mixtures from water to be purified that accumulates at a fuel filter according to claim 28, the method comprising:
providing an average residence time of the water to be purified in the adsorbent cleaning material of 15 minutes to 40 minutes.
27.	(Rejoined, original) The method according to claim 26, wherein the residence time is 25 minutes to 35 minutes.
28.	(Currently Amended) A fuel filter comprising:
a fuel filtering system comprising:
a filter system housing (102) having:
a base at a lower end of the filter system housing in a direction of gravity;

a circumferential outer wall extending from the base to the upper end of the filter system housing; and
a connecting part (106) connected to the circumferential outer wall at the base and projecting radially outward away from the circumferential outer wall in a direction transverse to the direction of gravity; and
an absorbent cleaning device (10) comprising:
a first tubular housing part (14) having:
a lower end, relative to the direction of gravity, resting on the connecting part (106) and receiving filtered fluid from the filter system housing (102) through the connecting part (106);
an open upper end relative to the direction of gravity,
an outer wall extending from the lower end to the upper end of the first tubular housing part (14);
an absorbent cleaning cartridge (30) configured to insert into an interior of the first tubular housing part (14) through the open upper end of the first tubular housing part (14) such that the absorbent cleaning cartridge is removable through the open upper end of the first tubular housing part (14) for exchange or service;
wherein the absorbent cleaning cartridge (30) comprises:

wherein the absorbent clearing cartridge includes at least one outlet discharge opening (20,21) arranged at an upper end of the absorbent cleaning cartridge, relative to the direction of gravity, such the fluid flows upwards from the connecting part (106), through the adsorbent cleaning material (34) to discharge from the absorbent cleaning cartridge (30) at the upper end of the absorbent cleaning cartridge;
wherein the fuel filtering system is configured to filter [[the]] fuel having one or more hydrocarbons 


wherein the fuel filtering system separates a first portion of the water from the one or more hydrocarbons, to produce a separated mixture having water contaminated with a remaining portion of the one or more hydrocarbons, the separated medium exiting the filter system housing (102) through the connecting part (106) and entering into the lower end of the cleaning device (10) to enter the absorbent cleaning cartridge (30);
wherein the adsorbent cleaning device receives the separated mixture having the water contaminated with the remaining portion of the one or more hydrocarbons;
one or more hydrocarbons from the separated mixture of the fuel filtering system;
wherein the organoclay is a bulk granular material, wherein at least 50 wt. % of the organoclay has an average particle diameter of greater than 50 Φm and smaller than 1,000 Φm.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JONES (US 3853753) discloses removing oil from waste water with sulfur including a fuel filter.
SCHAFER (GB 272927) discloses a purifying separator for liquids.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777